By Judge James V. Lane
This matter came to be heard on Defendant’s Motion in Limine filed on September 17, 2007. Defendant asked that the Court exclude the expert testimony of Richard McGarry, toxicologist.
Defendant asserts that, due to admissions made concerning Defendant’s .15 blood-alcohol content and awareness of her impairment, Plaintiffs Designation of Expert Witnesses with respect to Mr. McGarry was “devoid of any evidence that was in dispute in this matter and therefore unless there was some additional specific evidence to be testified to by the toxicologist, a Motion in Limine would be filed.” After no supplemental report was filed by Plaintiff, Defendant filed this Motion.
Plaintiff correctly contests that a party in Virginia is not permitted to force another party to enter into a stipulation or to prove their case with a particular type of proof. “[A party] is not obliged to enter into an agreement whereby it is precluded from putting on its evidence simply because the [opposing party] is willing to make a qualified stipulation.” Hudson v. Commonwealth, 9 Va. App. 110, 112 (1989). Further, Plaintiff seeks to show, through the testimony of Mr. McGarry, additional facts not admitted by Defendant. For the reasons stated herein, Defendant’s Motion in Limine is denied.